Citation Nr: 1456142	
Decision Date: 12/22/14    Archive Date: 01/02/15

DOCKET NO.  14-06 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center 
in Milwaukee, Wisconsin


THE ISSUE

Entitlement to waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $18,031.


REPRESENTATION

Appellant represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 


INTRODUCTION

The Veteran had active military service from November 1944 to August 1946.  


This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 decision of the Committee on Waivers and Compromises (COWC) by the Department of Veterans Affairs (VA) Pension Management Center (PMC) in Milwaukee, Wisconsin.  

In the February 2014 substantive appeal, the Veteran requested that he be provided a hearing before a member of the Board at the Regional Office (RO).  However, in a subsequent June 2014 substantive appeal, the Veteran indicated that he did not want to have a Board hearing.  Therefore, the Veteran's hearing request is deemed to have been withdrawn.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2014).


FINDINGS OF FACT

1.  The Veteran was notified in July 2012 that his nonservice-connected pension benefits were being terminated effective October 1, 2011, as his countable income exceeded the maximum limit and he was informed that the termination of nonservice-connected benefits had resulted in an overpayment.  

2.  In a July 2012 Debt Management Center (DMC) demand letter, the Veteran was informed that he had incurred an overpayment debt in the amount of $18,031 and was informed of his rights and obligations with regard to disputing the debt and requesting a waiver of overpayment.  

3.  The Veteran did not file a request for waiver of overpayment until August 2013, more than 180 days following the July 2012 notification of indebtedness.  



CONCLUSION OF LAW

The Veteran did not file a timely request for waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $18,031.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.963 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The notice and development requirements of 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 do not apply in waiver cases because the statutory right to request waiver of recovery of indebtedness within 38 U.S.C. Chapter 53 contains its own notice provisions.  Lueras v. Principi, 18 Vet. App. 435 (2004) Barger v. Principi, 16 Vet. App. 132 (2002); 38 U.S.C.A. § 5302 (West 2014).

Recovery of overpayment of any benefits made under laws administered by VA shall be waived if there is no indication of fraud, misrepresentation, or bad faith on the part of the person or persons having an interest in obtaining the waiver, and recovery of the indebtedness from the payee who received such benefits would be against equity and good conscience.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.963(a) (2014). 

A request for waiver under this section will only be considered:  (1) If made within two years following the date of a notice of indebtedness issued on or before March 31, 1983, by the Department of Veterans Affairs to the debtor; or (2) Except as otherwise provided herein, if made within 180 days following the date of notice of indebtedness issued on or after April 1, 1983, by VA to the debtor.  38 U.S.C.A. § 5302 (West 2014); 38 C.F.R. § 1.963(b) (2014). 

The 180 day period cited above may be extended if the individual requesting waiver demonstrates to the Chairperson on Waivers and Compromises that, as a result of error by either the Department of Veterans Affairs or the postal authorities, or due to other circumstances beyond the debtor's control, there was a delay in that individual's receipt of the notification of indebtedness beyond the time customarily required for mailing, including forwarding.  If the requestor does substantiate that there was such a delay in the receipt of the notice of indebtedness, the Chairperson shall direct that the 180 day period be computed from the date of the requestor's actual receipt of the notice of indebtedness.  38 C.F.R. § 1.963(b) (2014).

In a July 2012 letter, the Veteran was notified of the termination of nonservice-connected pension benefits and told that the termination of those benefits had resulted in an overpayment.  In a subsequent July 2012 DMC demand letter, the Veteran was informed that he had incurred an overpayment debt in the amount of $18,031 and was informed of his rights and obligations with regard to disputing the debt and requesting a waiver of overpayment.  The Veteran's request for waiver of recovery of the overpayment was received in August 2013, more than 180 days following the initial notification of indebtedness.  The request for waiver was not timely.  The record does not show, and the Veteran has not alleged, that he did not properly receive the July 2012 notification of indebtedness.  While the Veteran submitted a Financial Status Report in June 2013, wherein he noted that he was completing the form to request waiver, that form would also not constitute a timely waiver request as it was not received within 180 days of the July 2012 notice of debt.

The Veteran has argued that the reason he did not file a timely request for waiver was because he was informed that he could either request a waiver or submit the proper documentation to have his countable income amended so that his nonservice-connected pension benefits could be re-instated.  He has argued that instead of requesting the waiver, he opted to submit the documentation in an effort to have benefits re-instated.  

The Board notes that in appropriate circumstances, a statutory filing period may be equitably tolled due to the conduct of VA.  Bailey v. West, 160 F.3d 1360 (Fed. Cir. 1998).  Equitable relief is granted only rarely, such as where a claimant actively pursued judicial remedies but filed a defective pleading or where a claimant was induced or tricked by an adversary's misconduct into allowing the filing deadline to pass.  Pfau v. West, 12 Vet. App. 515 (1999); Irwin v. Department of Veterans Affairs, 498 U.S. 89 (1990). 

The equitable tolling in the paternalistic Veterans' benefits context does not require misconduct, such as trickery.  However, the Veteran must have been misled by the conduct of his adversary into allowing the filing deadline to pass.  Bailey v. West, 160 F.3d 1360 (Fed. Cir. 1998); Smith v. West, 13 Vet. App. 525 (2000). 

While the Board is sympathetic to the Veteran's argument, the Board does not find that argument to be persuasive.  The Board notes that there is no evidence to substantiate an assertion of trickery or misleading information provided to the Veteran from VA.  In fact, the Veteran was clearly notified of his rights and obligations with regard to disputing the debt and requesting a waiver of overpayment in the July 2012 notification of indebtedness.  Also, while the Veteran argued that he instead submitted documentation to VA in an effort to re-instate nonservice-connected pension benefits, there is no indication from the record that the Veteran fully supplied the PMC with all the requested evidence to make a favorable determination to reinstate benefits or reduce the overpayment balance.  Therefore, the Board does not find mitigating circumstances which prevented the Veteran from submitting a waiver request, to include any VA trickery or malfeasance, within the applicable time limit and equitable relief is not appropriate where the claimant has not exercised due diligence in preserving legal rights.  Pfau v. West, 12 Vet. App. 515 (1999).  

Accordingly, as the Veteran did not submit a request for a waiver of recovery of the debt in a timely manner, the claim is without legal merit and must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).   



ORDER

A timely request for waiver of recovery of an overpayment of nonservice-connected pension benefits in the amount of $18,031 has not been submitted, and the claim for waiver of recovery of indebtedness is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


